Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed September 2, 2021.

Amendments
           Applicant's amendments, filed September 2, 2021, is acknowledged. 
	Applicant has amended claims 1-3, 5-6, 13-15, and 22.
	Claims 8, 10-12, 16-20, 23-24, 26-27, 30, 33, 35, 38, 40-51 are cancelled.
	Claims 1-7, 9, 13-15, 21-22, 25, 28-29, 31-32, 34, 36-37, 39, 52-53 are pending.
Claims 1-7, 9, 13-15, 21-22, 25, 28-29, 31-32, 34, 36-37, 39, 52-53 are under examination. 

	
Priority
	This application is a National Stage of International Application No. PCT/EP2016/062129 filed May 30, 2016, claiming priority based on U.S. Provisional Application No. 62/169,735 filed June 2, 2015. 

Information Disclosure Statement
The information disclosure statement (IDS) filed 09/02/2021 is being considered. 



Withdrawal of Prior Rejections/Objections
	Rejections and/or objections not reiterated from the previous Office action mailed 06/02/2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. In particular, Applicant’s amendment to the claims necessitate new grounds of rejection, as set forth below.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 5 is rejected under 35 U.S.C. 101 because claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
This rejection is newly applied. Applicant’s arguments filed 09/02/2021 have been carefully considered, but are moot because the previous rejections are been withdrawn. However, a response to arguments is provided below to the extent considered expedient to advancing prosecution of the instant application.
	The claim is directed to a method, which is a statutory category of invention. 
	The claims are directed to mental processes of evaluation and observation, and thus directed to a judicial exception. The claim recites a step of “comparing” the coordinates or at least one unique identifier of a colony of cells captured in a second image to the coordinates or at least one unique identifier assigned to one or more cells in a first image. Essentially, the step of “comparing” is directed to a mental evaluation of two data sets (i.e., two images).
e.g. by taking images) used in the mental evaluation of “comparing” two images (judicial exception), and therefore steps (c) and (e) are considered merely as data gathering steps with respect to the judicial exception. Steps (a), (b), and (d) are steps of preparing the cells/colonies for the data gathering steps of steps (c) and (e). That is, step (a) is performed to provide the materials of the method; step (b) is performed to position the cells for the first data gathering step (c) (i.e. imaging); and step (d) is performed to permit colony formation for the second data gathering step (e). In summary, steps (a) through (e) do not use, apply, or rely on the judicial exception, but rather the steps are considered insignificant pre-solution activity with respect to the judicial exception. See MPEP 2106.05(g).
	The claim further recites a step (f) of selecting and picking at least one or more colonies of cells, subsequently followed by a step (g) of producing a cell line by culturing the colony of cells selected and picked in step (f). It is the Examiner’s position that the recitation necessitates a manual transfer of the colony of cells selected and picked in (f) in order to arrive at the “cell line” produced in step (g). However, the process of selecting and picking the colony of cells in step (f) that are subsequently used to produce a cell line in step (g) does not use, apply, or rely on the judicial exception. In other words, the claim requires the artisan to perform a mental evaluation of “comparing” sets of information (two images), but the claim does not require the artisan to use any insight obtained by performing the “comparing” step (mental evaluation) in the process of selecting and picking a colony of cells in step (f). Moreover, the claim does not even recite the purpose of performing the step of “comparing” (mental evaluation). For example, the claim does not recite that the step of “comparing” is performed to determine the clonal status of the colony of cells, and the claim further does not require the artisan to subsequently select and pick a monoclonal colony of cells in step (f). For these reasons, step (f) does not use, apply, or rely on the judicial exception. Consequently, step (g) of producing a cell line from the colony of cells selected and picked in step (f) is performed regardless of any conclusions reached by the artisan after performing the step of “comparing” (mental evaluation). Accordingly, step (g) is insignificant post-solution activity with respect to the judicial exception.
	The claims are not considered to recite additional elements that amount to significantly more than the judicial exception itself because the additional elements, considered individually or in combination, are well-understood, routine, and conventional. 
	Solentim, Cell Metric™ Application Note: Cloning Imaging and Proof of Monoclonality (revised January 2014), pages 1-4, of record as NPL 26 in IDS filed 03/01/2018, discusses a workflow for cell line development for biotherapeutics using the Cell Metric™ system to record images at the single cell-level immediately after seeding and subsequently during colony growth (see page 2, col. 2, second paragraph, “Images are captured on the day of seeding (Day 1) as soon as the cells have settled. This is the essential time point, which is later used to establish clonality before the cells have had a chance to divide”; page 3, col. 2, last paragraph, “Some customers will track images every day after seeding for colony outgrowth and then review the Day 1 image to establish clonality. This may facilitate the earlier selection of clones to take forwards. Other customers may do little intervening imaging between Day 1 and say Day 14, choosing to advance all colonies first to assess growth rate and amount of protein secretion, before then going back and checking the Day 1 seeding images of only the subset of best producers to establish clonality.”; and first paragraph on page 4, “The image of a single cell provided from the Cell Metric™ provides the traceability and documentary evidence that a cell line developed for biotherapeutics or biosimilars is clonal.”). 
	With respect to step (b) centrifuging the sample container such that, after centrifugation, substantially all cells are positioned at the bottom wall, Solentim discloses that the step is performed 
Molecular Devices, “ClonePixTM Screen and select more clones in less time”, 12 pages, publically available January 1, 2014 (see Examiner’s search notes), of record as NPL 15 of IDS filed 03/01/2018, teaches a method comprising steps of 
providing a suspension of cells and semi-solid medium in a sample container,
determining and recording the position of one or more cells in the sample container,
growing the cells in the sample container under conditions suitable for the growth of colonies of cells,
determining and recording the position of one or more cells in the sample container, and
selecting and picking at least one of the one or more colonies of cells in the sample container.
See entire disclosure; see especially pages 3-4, and 7. In particular, Molecular Devices discloses that “[t]he principle of using semi-solid media as a cloning system is well established” and that “[u]nlike conventional methods, semi-solid CloneMedia facilitates plating out of large numbers of cells and ensures formation of discrete colonies for subsequent recovery as independent clones” (page 4). Molecular Devices further discloses that approaches relying on the use of semi-solid media 
	For these reasons, and those set forth above, claim 5 is not patent eligible subject matter.

Response to Arguments – 35 U.S.C. 101
	Applicant’s remarks filed 09/02/2021 have been carefully considered, but are not found persuasive. 
	Applicant argues that the claims recite physical steps, and claim 5 in particular recites an additional final physical step of (g), producing a cell line, and therefore the judicial exception is integrated into a practical application. See pages 12-13 of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive.  In this case, as set forth in the rejection above, claim 5 recites a mental process of “comparing” the coordinates or at least one unique identifier of a colony of cells captured in a second image to the coordinates or at least one unique identifier assigned to one or more cells in a first image. None of the physical steps, including the final physical step of (g), use, apply, or rely on the judicial exception (mental process).

	Applicant argues that the claims recite a non-routine step of centrifuging cells suspended in semi-solid medium as one of ordinary skill in the art would find it counterintuitive to centrifuge cells suspended in semi-solid medium to a single plane/monolayer as the intent behind using the viscous semi-solid medium is to maintain the suspension and separation of the cells in an x, y, and z axial manner. See pages 13-14 of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive.  In this case, as set forth in the rejection above, Molecular Devices discloses that “[t]he principle of using semi-solid media as a cloning system is well established” and that “[u]nlike conventional methods, semi-solid CloneMedia facilitates plating out of large numbers 

Applicant argues that the invention of the instant claims is an improvement over the prior art for seeding more than one cell per well while enabling the artisan to establish monoclonality with certainty. See pages 14-15 of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive.  First, it is noted that Applicant’s argument relies on a step of performing a mental evaluation of monoclonality which is not required by claim 5. As set forth in the rejection above, claim 5 does not recite that the step of “comparing” is performed to determine the clonal status of the colony of cells, and the claim further does not require the artisan to subsequently select and pick a monoclonal colony of cells in step (f). Moreover, Molecular Devices expressly recognizes that approaches relying on the use of semi-solid media permits the screening of more clones in less time, as compared to approaches relying on limiting dilution aiming for 1 cell per well, by enabling the seeding of more than one cell per well (see page 9).

Applicant argues that the additional elements, considered in combination, adds significantly more than the judicial exception itself because none of the prior art teaches the combination of steps, especially a step of centrifuging a plurality of cells in a semi-solid medium. See pages 15-16 of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive.  In this case, it is the Examiner’s position that anticipation is not that standard by which well-understood, conventional, routine activity is determined. Molecular Devices discloses that “[t]he principle of using semi-solid media as a cloning system is well established” and that “[u]nlike conventional methods, semi-solid CloneMedia facilitates plating out (seeding) of large numbers of cells and ensures formation of discrete colonies for subsequent recovery as independent clones” (page 4). With respect to step (b) centrifuging the sample container such that, after centrifugation, substantially all cells are positioned at the bottom wall, Solentim discloses that the step is performed into to position the cells in the focal/optical plane of the imaging device (see page 2, col. 1, paragraph 3, “After seeding, cells need to settle to the bottom of the well to be ready for imaging, as the Cell Metric™ will focus on a monolayer at the base of the well. Cells can be allowed to settle passively which takes at least 2 hours, or the plates can be centrifuged at 200 RCF for 2 to 5 minutes to encourage the cells down to the well bottom.”). That is, the ordinary artisan would be motivated to perform the centrifugation step in order to obtained focused images of the plated cells. The artisan would have to perform such a centrifugation step to obtained focused images, when using either liquid medium or semi-solid medium, because otherwise all the cells would not be positioned in the focal/optical plane of the imaging device. For these reasons, and those set forth in the rejection above, the claims are not considered to recite additional elements that amount to significantly more than the judicial exception itself because the additional elements, considered individually or in combination, are well-understood, routine, and conventional.

	Applicant argues that the centrifugation step (b) constitutes an “active transformative step” and therefore the limitation qualifies as significantly more than the judicial exception itself. See pages 16-17 of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive.  In this case, as set forth in the rejection above, the centrifugation step (b) does not use, apply, or rely on the judicial exception itself but rather is an insignificant pre-solution activity with respect to the judicial exception. Moreover, Solentim expressly recognizes that the centrifugation step is performed in order to position the cells in the focal/optical plane of the imaging device (see page 2, col. 1, paragraph 3, “After seeding, cells need to settle to the bottom of the well to be ready for imaging, as the Cell Metric™ will focus on a monolayer at the base of the well. Cells can be allowed to settle passively which takes at least 2 hours, or the plates can be centrifuged at 200 RCF for 2 to 5 minutes to encourage the cells down to the well bottom.”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 9, 13-15, 21-22, 25, 28-29, 31-32, 34, 36-37, 39, 52-53 are rejected under 35 U.S.C. 103, as being unpatentable over Molecular Devices, “ClonePixTM Screen and select more clones in less time”, 12 pages, publically available January 1, 2014 (see Examiner’s search notes), submitted as NPL citation #15 of IDS filed 03/01/2018, hereinafter “Molecular Devices 2014”; in Solentim, Cell Metric™ Application Note: Cloning Imaging and Proof of Monoclonality (revised January 2014), pages 1-4, submitted as NPL citation #26 in IDS filed 03/01/2018.
This rejection is newly applied. Applicant’s arguments filed 09/02/2021 have been carefully considered, but are moot because the previous rejections are been withdrawn. However, a response to arguments is provided below to the extent considered expedient to advancing prosecution of the instant application.
Molecular Devices 2014 teaches a method comprising steps of 
providing a suspension of cells and semi-solid medium in a sample container,
determining and recording (capturing images) the position of one or more cells in the sample container located within at least one predetermined region,
incubating the cells in the sample container under conditions suitable for the growth of colonies of cells,
determining and recording (capturing images) the area occupied by one or more colonies of cells in the sample container, the one or more colonies of cells being located within the at least one predetermined region,
selecting and picking at least one of the one or more colonies of cells in the sample container occupying the area determined and recorded, wherein picking is conducted by a colony picking apparatus, and
producing a cell line by culturing under suitable conditions the colony of cells selected and picked.
See entire disclosure; see especially pages 3-4, and 7. In particular, Molecular Devices discloses that “[t]he principle of using semi-solid media as a cloning system is well established” and that “[u]nlike conventional methods, semi-solid CloneMedia facilitates plating out of large numbers of cells and ensures formation of discrete colonies for subsequent recovery as independent clones” 
Molecular Devices 2014 does not teach, after seeding the cells in the sample container (step “a”), a step of centrifuging the sample container such that substantially all cells are positioned at the bottom wall (step “b”), and wherein the sample container has a substantially flat bottom wall. Prior to the effective filing date of the instantly claimed invention, Solentim is considered relevant prior art for teaching a method for picking a colony of cells, the method comprising
providing a suspension comprising cells and cell culture medium in a sample container, the sample container having a substantially flat bottom wall (see page 2, col. 1, paragraphs 1-2, “Cells are the typical suspension cells … which are seeded by limiting dilutions (LD) or flow cytometry (FACS)… aiming for a single cell in each well of either a 96 well plate or, in some instances, 384 well plates … Choice of plate is important for the best imaging results. Typically a flat-bottomed tissue culture plate or occasionally a U-bottom plate can be used.”),
centrifuging the sample container such that, after centrifugation, substantially all cells are positioned at the bottom wall (see page 2, col. 1, paragraph 3, “After seeding, cells need to settle to the bottom of the well to be ready for imaging, as the Cell Metric™ will focus on a monolayer at the base of the well. Cells can be allowed to settle passively which takes at least 2 hours, or the plates can be centrifuged at 200 RCF for 2 to 5 minutes to encourage the cells down to the well bottom.”),
determining and recording (capturing images) the position of one or more cells located within at least one predetermined region at the bottom wall (see page 2, col. 2, second paragraph, “Images are captured on the day of seeding (Day 1) as soon as the cells have settled. This is the essential time point, which is later used to establish clonality before the cells have had a chance to divide.”; and Figure 3 on page 3),

determining and recording (capturing images) the area occupied by one or more colonies of cells, the one or more colonies of cells being located within the at least one predetermined region at the bottom wall (see page 2, col. 2, second paragraph, “Images can then be captured on subsequent days to monitor the presence and rate of colony growth.”; and page 3, col. 2, last paragraph, “Some customers will track images every day after seeding for colony outgrowth and then review the Day 1 image to establish clonality. This may facilitate the earlier selection of clones to take forwards”), 
With respect to step “b”, centrifuging the sample container such that, after centrifugation, substantially all cells are positioned at the bottom wall, Solentim teaches that the centrifugation step is performed in order to position the cells in the focal/optical plane of the imaging device (see page 2, col. 1, paragraph 3, “After seeding, cells need to settle to the bottom of the well to be ready for imaging, as the Cell Metric™ will focus on a monolayer at the base of the well. Cells can be allowed to settle passively which takes at least 2 hours, or the plates can be centrifuged at 200 RCF for 2 to 5 minutes to encourage the cells down to the well bottom.”). For this reasons, in order to capture quality images, Solentim discloses that the sample container has a substantially flat bottom wall see page 2, col. 1, “Choice of plate is important for the best imaging results. Typically a flat-bottomed tissue culture plate or occasionally a U-bottom plate can be used.”). 
Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the method taught by Molecular Devices 2014, to further comprise a step of centrifuging the sample container such that substantially 
Claim 2 recites the wherein clause: “wherein the clonal status of a colony of cells selected and picked in (f) is monoclonal if the position of not less and not more than one cell, as determined and recorded in (c), is located within the area determined and recorded in (e) as the area occupied by the colony of cells selected and picked in (f)”. Claim scope is not limited by claim language that does not limit the claim to a particular structure or manipulative action. In this case, it is the Examiner’s position that the “wherein” clause merely provides one definition of “monoclonal”. Claim 2 neither requires the artisan to recognize said definition of “monoclonal” (e.g., by performing a mental evaluation), nor to select and pick a “monoclonal” colony of cells in step (f). Accordingly, for these reasons, and those set forth above, the recitation does not patentably distinguish the claim over the combined teachings of the cited prior art, as set forth above.
With respect to claim 9, Molecular Devices discloses wherein the cells are CHO cells, suspension-adapted CHO cells, HEK cells, hybridoma, and myeloma. See page 4.
With respect to claim 13, Solentim teaches wherein, in (c), the position of the one or more cells is determined and recorded by recording a first image of the cells,
wherein a horizontal plane, parallel to the bottom wall and intersecting the cells above the bottom wall, is the focal plane of the first image,
such that the one or more cells located within at least one predetermined region at the bottom wall can be recognized in the first image,
and such that coordinates or any other unique identifier can be assigned to the one or more cells in the first image.

With respect to claim 14, Solentim teaches wherein, in (e), the area occupied by the one or more colonies of cells is determined and recorded by recording a second image of the cells,
wherein a horizontal plane, parallel to the bottom wall and intersecting the cells above the bottom wall, is the focal plane of the second image,
such that the one or more colonies of cells can be recognized in the second image,
and such that coordinates or any other unique identifier can be assigned to the one or more colonies of cells in the second image and these coordinates or unique identifier can be compared to any coordinates or unique identifier assigned to the one or more cells in the first image.
(See page 2, paragraphs 3-5, “After seeding, cells need to settle to the bottom of the well to be ready for imaging, as the Cell Metric™ will focus on a monolayer at the base of the well. … The scan settings include parameters to specify … the focus offset to the bottom of the wells … Plate identification is achieved either by reading a barcode on the plate or from being manually typed in by the user. The plate ID is used to update the history of the plate so that well growth curves and time course images for each well, from cell through to colony, can be easily generated.”, and page 3, last paragraph, “Some customers will track images every day after seeding for colony outgrowth and then review the Day 1 image to establish clonality” ; see also Figure 3 on page 3).

With respect to claim 21, Molecular Devices 2014 teaches wherein the selecting and picking of a colony of cells is based on the presence and intensity of fluorescence of the colony itself, and on a sufficient distance to the next colony. See page 6. Furthermore, Solentim teaches reviewing recorded images to establish monoclonality for selection, and therefore teaches wherein the selecting and picking of a colony of cells is based on the area directly surrounding the colony or on a sufficient distance to the next colony (see page 3, last paragraph, “Some customers will track images every day after seeding for colony outgrowth and then review the Day 1 image to establish clonality. This may facilitate the earlier selection of clones to take forwards. Other customers may do little intervening imaging between Day 1 and say Day 14, choosing to advance all colonies first to assess growth rate and amount of protein secretion, before then going back and checking the Day 1 seeding images of only the subset of best producers to establish clonality.”).
With respect to claim 22, Molecular Devices 2014 teaches wherein, between steps “c” and “e” (i.e. during colony growth), one or more additional image(s) of the cells are recorded, and Molecular Devices 2014 further teaches wherein coordinates or any other unique identifier can be assigned to cells, colonies of cells, or both in the one or more additional image(s) such that these coordinates or unique identifier can be compared to any coordinates or unique identifier assigned to the one or more cells in the first image. See page 7.
Solentim teaches wherein, between steps “c” and “e” (i.e. during colony growth), one or more additional image(s) of the cells are recorded,
wherein a horizontal plane, parallel to the bottom wall and intersecting the cells above the bottom wall, is the focal plane of the one or more additional image(s),

and wherein coordinates or any other unique identifier can be assigned to cells, colonies of cells, or both in the one or more additional image(s) such that these coordinates or unique identifier can be compared to any coordinates or unique identifier assigned to the one or more cells in the first image.
(See page 2, paragraphs 3-5, “After seeding, cells need to settle to the bottom of the well to be ready for imaging, as the Cell Metric™ will focus on a monolayer at the base of the well. … The scan settings include parameters to specify … the focus offset to the bottom of the wells … Plate identification is achieved either by reading a barcode on the plate or from being manually typed in by the user. The plate ID is used to update the history of the plate so that well growth curves and time course images for each well, from cell through to colony, can be easily generated.”, and page 3, last paragraph, “Some customers will track images every day after seeding for colony outgrowth and then review the Day 1 image to establish clonality.” ; see also Figure 3 on page 3).
With respect to claim 25, Molecular Devices 2014 teaches wherein the first image and any additional image are recorded using the colony picking apparatus ClonePix™ 2 system. See page 3. Solentim teaches wherein the first image and any additional image are recorded using the imaging cytometer Cell Metric™ system (see page 2, paragraphs 4-5, “The Cell Metric™ software organises all of the settings that are required to scan a batch of plates into a ‘scan profile’. … The plate ID is used to update the history of the plate so that well growth curves and time course images for each well, from cell through to colony, can be easily generated…. Images can then be captured on subsequent days to monitor the presence and rate of colony growth. Confluence data can be used to quantify colony growth and to determine which wells contain colonies whose supernatants will be assayed for protein secretion or productivity”). For these reasons, and those set forth above, imaging prima facie obvious over the prior art.
With respect to claims 28-29, the claims recite: “wherein in (c), the at least one predetermined region at the bottom wall is based on a distribution of cells in the sample container,” and “wherein the at least one predetermined region at the bottom wall is identified with a light microscope or with a light microscope and a computer.” Paragraph [0029] of the specification states the following: “In preferred embodiments of the invention, after centrifugation but before determining the position of one or more cells, at least one predetermined region at the bottom wall is chosen, for example based on a distribution of cells in the sample container. This choosing step may be carried out with the help of a light microscope or with the help of a light microscope and a computer, wherein the light microscope can be, for instance, an imaging cytometer, such as a Celigo cytometer, or a colony picking apparatus, such as a ClonePix FL system or a ClonePix 2 system. However, the at least one predetermined region at the bottom wall may also be chosen by inserting the sample container into a device such an imaging cytometer or a colony picking apparatus in a defined orientation that the device requires, thereby automatically defining at least one predetermined region at the bottom wall of the sample container that will be analyzed by the device. In addition, [0061] of the specification states the following: “the term ‘predetermined region at the bottom wall’ refers to all or part of the surface area of the bottom wall that is in contact with the suspension comprising cells and semi-solid medium.”  Solentim teaches that the sample container can be inserted into imaging cytometer Cell Metric™ system to create a “scan profile” and plate identification (see page 2, col. 1-2, joining paragraph, “The Cell Metric™ software organises all of the settings that are required to scan a batch of plates into a ‘scan profile’. A profile can be set up in advance and reused for each plate in a batch. The scan settings include parameters to specify … Once a scan profile is set up in the software, it can be selected from the menu, with the user 
Moreover, Molecular Devices 2014 teaches wherein the cells or colonies of cells are identified with a light microscope and a computer, wherein the predertermined region is based on a distribution of cells in the sample container. See page 6, “Images in white light and fluorescence enable assessment of colony volume and fluorescence (indicator of target protein) around the secretory cells”, and “Screening and selection of colonies is based upon several criteria: - Size, roundness and proximity to neighbors - Ranking according to fluorescence levels - Closely placed colonies ignored via user-controlled ‘proximity’ software setting”.
With respect to claim 31, Solentim teaches wherein the at least one predetermined region at the bottom wall corresponds to the entire surface area of the bottom wall which is in contact with the suspension (see Figure 1 on page 1). Molecular Devices 2014 teaches wherein the at least one predetermined region at the bottom wall corresponds to the entire surface area of the bottom wall which is in contact with the suspension. See “Data tracking” on page 7.

With respect to claim 34, Molecular Devices 2014 teaches wherein the cells or colonies of cells are stained with a contrast enhancing agent. See page 5.
With respect to claims 36-37, Molecular Devices 2014 teaches wherein the cells or colonies of cells secret antibodies. See page 5.
With respect to claim 39, Solentim teaches wherein the sample container is a 96-well plate or a 384-well plate (see page 2, first paragraph, “either a 96 well plate or, in some instances, 384 well plates”); and after (b) the cells are capable of dividing (see page 2, third paragraph, “After seeding, cells need to settle to the bottom of the well to be ready for imaging … plates can be centrifuged”, and Figure 3 on page 3). Molecular Devices 2014 teaches wherein the sample container is a 6-well plate. See “Source plate type” on page 11.
With respect to claim 52, Molecular Devices 2014 teaches wherein the ClonePix™ 2 colony picking system is capable of recording bright field microscopic images of the cell culture (see page 6). Moreover, paragraph [0034] of the instant specification discloses the ClonePix FL and ClonePix 2 systems are capable of recording bright field microscopic images. 
With respect to claim 53, Solentim teaches wherein the imaging cytometer Cell Metric™ system is capable of recording bright field microscopic images of the cell culture (page 3, col. 1).


Claims 3, 5-6 are rejected under 35 U.S.C. 103, as being unpatentable over Molecular Devices, “ClonePixTM Screen and select more clones in less time”, 12 pages, publically available January 1, 2014 (see Examiner’s search notes), submitted as NPL citation #15 of IDS filed 03/01/2018, hereinafter “Molecular Devices 2014”; in view of Solentim, Cell Metric™ Application Note: Cloning Imaging and Proof of Monoclonality (revised January 2014), pages 1-4, submitted as NPL citation #26 in IDS filed 03/01/2018; as applied to claims 1-2, 4, 9, 13-15, 21-22, 25, 28-29, 31-32, 34, 36-37, 39, 52-53 above; and in further view of Molecular Devices, “Monoclonality verification on the CloneSelect Imager System” (2013), 2 pages, submitted as NPL citation #7 of IDS filed 03/01/2018, hereinafter “Molecular Devices 2013”.
This rejection is newly applied. Applicant’s arguments filed 09/02/2021 have been carefully considered, but are moot because the previous rejections are been withdrawn. However, a response to arguments is provided below to the extent considered expedient to advancing prosecution of the instant application.
Claims 3, 5-6 further recite a mental evaluation of determining the clonal status of a colony of cells by
recording a first image capturing the position of one or more cells and recording coordinates or at least one unique identifier for the one cells in the first image in step “c”;
recording a second image capturing the position of the area occupied by the colonies of cells and recording coordinates or at least one unique identifier for the one or more colonies of cells in the second image in step “e”; 
comparing the coordinates or at least one unique identifier of the colonies of cells in the second image to the coordinates or at least one unique identifier of the one or more cells in the first image; and 

It is the Examiner’s position that Molecular Devices 2014 fairly teaches the steps of 
recording a first image capturing the position of one or more cells and recording coordinates or at least one unique identifier for the one cells in the first image in step “c”;
recording a second image capturing the position of the area occupied by the colonies of cells and recording coordinates or at least one unique identifier for the one or more colonies of cells in the second image in step “e”; and
comparing the coordinates or at least one unique identifier of the colonies of cells in the second image to the coordinates or at least one unique identifier of the one or more cells in the first image.
See page 7 of Molecular Devices 2014.
It is the Examiner’s position that Solentim fairly teaches the steps of
recording a first image capturing the position of one or more cells and recording coordinates or at least one unique identifier for the one cells in the first image in step “c”;
recording a second image capturing the position of the area occupied by the colonies of cells and recording coordinates or at least one unique identifier for the one or more colonies of cells in the second image in step “e”; 
comparing the coordinates or at least one unique identifier of the colonies of cells in the second image to the coordinates or at least one unique identifier of the one or more cells in the first image; and 

See Figure 1 on page 1; see also page 3, col. 2, “Different customer workflows will use the image captured on the day of seeding in different ways. Some customers will track images every day after seeding for colony outgrowth and then review the Day 1 image to establish clonality. This may facilitate the earlier selection of clones to take forwards. Other customers may do little intervening imaging between Day 1 and say Day 14, choosing to advance all colonies first to assess growth rate and amount of protein secretion, before then going back and checking the Day 1 seeding images of only the subset of best producers to establish clonality”.
In addition, prior to the effective filing data of the instantly claimed invention, Molecular Devices 2013 teaches a method of verifying the monoclonal status of a colony of cells, comprising 
recording a first image capturing the position of one or more cells and recording coordinates or at least one unique identifier for the one cells in the first image in step “c”;
recording a second image capturing the position of the area occupied by the colonies of cells and recording coordinates or at least one unique identifier for the one or more colonies of cells in the second image in step “e”; 
comparing the coordinates or at least one unique identifier of the colonies of cells in the second image to the coordinates or at least one unique identifier of the one or more cells in the first image; and 
determining that a colony of cells selected and picked is monoclonal if the position of not less and not more than one cell, as determined and recorded in “c”, is located within the area determined and recorded in “e” as the area occupied by the colony of cells selected and picked.

Consequently, for these reasons, and those set forth above, it is the Examiner’s position that the selecting and picking of a “monoclonal” colony of cells in step “f”, or the generation of a “monoclonal” cell line in step “g”, relying on the recited mental evaluation of determining the clonal status of a colony of cells is prima facie obvious over the cited prior art. The ordinary artisan would be motivated to perform the recited mental evaluation of determining the clonal status of a colony of cells, including performing the imaging steps immediately after seeding and before colony selection, in order to provide documentation verifying the monoclonal status of a colony of cells.

Figures depicting mental evaluation of determining the clonal status of a colony of cells in Molecular Devices 2013


    PNG
    media_image1.png
    449
    1144
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    440
    1166
    media_image2.png
    Greyscale




Claim 7 is rejected under 35 U.S.C. 103, as being unpatentable over Molecular Devices, “ClonePixTM Screen and select more clones in less time”, 12 pages, publically available January 1, 2014 (see Examiner’s search notes), submitted as NPL citation  #15 of IDS filed 03/01/2018, hereinafter “Molecular Devices 2014”; in view of Solentim, Cell Metric™ Application Note: Cloning Imaging and Proof of Monoclonality (revised January 2014), pages 1-4, submitted as NPL citation #26 in IDS filed 03/01/2018; as applied to claims 1-2, 4, 9, 13-15, 21-22, 25, 28-29, 31-32, 34, 36-37, 39, 52-53 above; and in further view of Hou et al. “High-throughput ClonePix FL Thermofisher Scientific, “CD CHO Medium”, https://www.thermofisher.com/order/catalog/product/10743029#/10743029 (accessed April 28, 2020). 
This rejection is newly applied. Applicant’s arguments filed 09/02/2021 have been carefully considered, but are moot because the previous rejections are been withdrawn. However, a response to arguments is provided below to the extent considered expedient to advancing prosecution of the instant application.
With respect to claim 7, prior to the effective filing date of the instantly claimed invention, Hou is considered relevant prior art for teaching a method for early-stage cell line development, including steps of selecting and picking colonies of cells (see ABSTRACT; see also page 216, first two full paragraphs). Hou further teaches wherein, in the step of producing a cell line by culturing under suitable conditions a colony of cells selected and picked, wherein the colony of cells is cultured at 37˚C and 7.5% CO2 in humidified atmosphere in carbonate-buffered growth medium for 6 days (see page 215, col. 2, last paragraph, “Suspension-adapted CHO-K1 cells (CHO XL-99, ACYTE Biotech, derived from CCL-61, ATCC) were maintained in chemically defined medium (CD-CHO™, Life Technologies). … Antibiotic selection was maintained for two weeks and surviving were used directly for subsequent clonal isolation. For batch productivity studies cells were seeded at 0.5 × 106 cells/mL in 125 mL shake flasks (Corning) and grown for 6 days in CD-CHO™, shaking at 150 rpm (2.5 cm throw), 37˚C, 70% humidity and 7.5% CO2.”). The CD-CHO medium used by Hou is a carbonate-buffered growth medium, as evidenced by Thermofisher Scientific (see SPECIFICATIONS, “Sodium Bicarbonate Buffer” on page 3). Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of 2 in humidified atmosphere in carbonate-buffered growth medium for 6 days) in order to provide suitable growth conditions for producing the cell line, especially considering that Molecular Devices 2014 is silent to any particular growth conditions, and thus the ordinary artisan would be motivated to guidance for particular suitable growth conditions in other prior art references, such as those disclosed in the Hou disclosure.

Response to Arguments – 35 U.S.C. 103
Applicant’s remarks filed 09/02/2021 have been carefully considered, but are not found persuasive. 
	Applicant argues that Solentim performs the centrifugation step in order to ensure there is only one cell per sample container, and there would be no motivation to centrifuge a sample container comprising semi-solid medium as one of ordinary skill in the art would have expected the cells to be adequately separated from each other in the semi-solid medium. See pages 19-21 of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive. In this case, Solentim expressly teaches that the centrifugation step is performed in order to position the cells in the focal/optical plane of the imaging device (see page 2, col. 1, paragraph 3, “After seeding, cells need to settle to the bottom of the well to be ready for imaging, as the Cell Metric™ will focus on a monolayer at the base of the well. Cells can be allowed to settle passively which takes at least 2 hours, or the plates can be centrifuged at 200 RCF for 2 to 5 minutes to encourage the cells down to the well bottom.”). That is, the ordinary artisan would be motivated to perform the centrifugation step in order to obtained focused images of the plated cells. The artisan would have to perform such a centrifugation step to obtained focused images, when using either liquid medium 

Applicant asserts that the Examiner relies on hindsight reasoning. See page 21 of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, Examiner only refers to teachings disclosed in the prior art to arrive at a prima facie obviousness conclusion, and does not include knowledge gleaned only from the Applicant's disclosure.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633